Citation Nr: 0032291	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  97-32 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected dermatophytosis (tinea versicolor).  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1954 to August 
1957.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 RO decision which 
granted service connection for dermatophytosis (tinea 
versicolor) with a noncompensable evaluation.  In a December 
1996 decision, the RO increased the evaluation for his skin 
condition to 30 percent disabling.  The veteran continues to 
appeal for a higher evaluation.  A personal hearing at the RO 
was held in January 1998.  A videoconference hearing was held 
before a member of the Board in January 1999.  The Board 
remanded the case in November 1998 and in April 1999 for 
further development.  The case was last returned to the Board 
in November 2000.  


FINDING OF FACT

The veteran's service-connected dermatophytosis (tinea 
versicolor) is productive of disability which does not exceed 
that of eczema with constant exudation or itching, extensive 
lesions, or marked disfigurement.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
dermatophytosis (tinea versicolor) have not been met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. § 4.118, 
Codes 7806, 7813 (2000).  







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1954 to August 
1957.  A review of his service medical record reveals that 
the veteran was seen in October 1955 complaining of a long 
history of athlete's foot complicated by blisters.  The 
diagnosis was blisters and dermatophytosis of both feet.  A 
June 1957 medical examination report reflects a diagnosis of 
tinea versicolor on the trunk.  

An April 1976 VA medical certificate and history report notes 
a diagnosis of tinea versicolor.  

In a June 1996 decision, the RO granted service connection 
for dermatophytosis (tinea versicolor) with a noncompensable 
evaluation.  

In his July 1996 notice of disagreement, the veteran 
indicated that his rash covered more than 60 percent of his 
body, covering his head, arms, between his legs and the sides 
of his body.  He said that the rash was very stressful 
because it itched all of the time.  He reported that 
medication was not helpful.  

On VA examination in July 1996, the veteran related a history 
of a skin rash beginning during active duty and diagnosed as 
tinea versicolor.  He reported that he was prescribed 
triamcinolone cream but it did not help his condition.  He 
stated that the rash became worse in the summer.  It was 
noted that his rash was severely pruritic, especially in the 
scalp.  Objective findings included maculopapular scaly rash 
over the torso, neck, scalp, scrotal, and crural areas.  The 
diagnosis was tinea versicolor, active.  

In a December 1996 decision, the RO increased the evaluation 
for the veteran's dermatophytosis (tinea versicolor) to 30 
percent disabling.  

In a January 1998 statement, the veteran indicated that he 
had a rash over 75 percent of his body for 36 years.  He said 
that he itched almost every day and night.  He related that 
he was very uncomfortable and that the rash was spreading.   

During the January 1998 RO hearing, the veteran testified 
that his rash extended down his leg to his feet.  He stated 
that he treated himself with medication that only cooled the 
rash and did not receive ongoing medical treatment for his 
skin condition, with the exception of prescriptions for pills 
from the VA.  He related that the rash was worse in the 
summertime resulting in scaling, scratching and flaking.  

On VA examination in January 1998, the veteran complained of 
a very itchy rash, with dryness and hair loss.  He stated 
that his rash had been bothering him since 1957.  Physical 
examination reflected scalp, crown and frontal scalp alopecia 
with diffuse thinning hair.  Mild diffuse scaling was noted 
on the arms, trunks, and legs.  The diagnostic impression 
included dermatitis, etiology unknown, seborrheic dermatitis, 
and male pattern alopecia.  

Color photographs taken in February 1998 reflect an extensive 
rash with areas of redness on the scalp, chest, abdomen, 
back, arms, elbows, groin, buttocks, and the backs of his 
legs.  

An April 1998 VA medical record shows that the veteran was 
seen complaining of a rash that itched in the summer and at 
night.  He stated that he had a history of a rash "under the 
skin" which came and went.  The examiner related that 
physical examination of his arms only revealed no active skin 
disease.  However, it was noted that he recently underwent 
open heart surgery and was in "no shape" to undress for 
further examination.  A VA medical record from later that 
month reflects a diagnosis of chronic atopic dermatitis, 
generalized, not severe.  No infection was shown.  

A June 1998 VA medical record reflects a diagnosis of 
subacute neurodermatitis, generalized for many years.  It was 
noted that he used a topical cream which controlled the 
disorder.  The examiner remarked that his skin condition was 
chronic and unremitting.  

A September 1998 VA medical record notes the veteran's 
history of neurodermatitis for 22 years.  The examiner 
related that there was very little to see on examination.  It 
was noted that the veteran had seen many, many physicians for 
his condition.  

During the January 1999 videoconference hearing, the veteran 
testified that his skin rash caused him to itch constantly, 
especially at night and when the weather is hot.  The veteran 
noted that the hot climate where he lives makes his rash 
worse.  He stated that he visited the VA outpatient treatment 
clinic every month for medication for his skin condition.  He 
said that the medication only controlled his symptoms 
temporarily and did not offer complete relief.  

VA medical records dated May 1999 to December 1999 show that 
the veteran continued to receive treatment for a skin 
disorder.  In a VA medical record dated in May 1999, the 
examiner notes that no evidence of a fungal infection was 
shown.  The examiner indicated that physical examination 
revealed a mild dermatitis of the trunk and extremities.  A 
July 1999 VA medical record shows that the veteran gave 
continued complaints of itching due to his skin disorder.  A 
VA medical record dated in October 1999 reflects that the 
veteran's 40 year history of neurodermatitis was a chronic 
and non-curable disorder.  A December 1999 VA record shows 
that the veteran was seen with a chronic eczema eruption of 
42 years duration.  It was noted that such had never been 
biopsied; however, the clinical appearance and history 
suggested atopic eczema.  The examiner expressed doubt that 
his skin condition included Sezary's or mycosis syndromes and 
doubted that a biopsy would be helpful, but it might.  

On VA examination in July 2000, the veteran related that his 
skin condition continued to worsen over the years since it 
first appeared during active duty in 1956.  He stated that 
his current treatment, Mycelex cream, was ineffective.  The 
veteran reported a great deal of itching and discomfort, 
particularly at night, with "sores" all over his body.  
Examination of the skin revealed dryness, excoriation of the 
legs with screen xerosis, darkened hyperpigmentation of the 
skin of the groin and lower abdomen with scaly changes on the 
abdomen, chest and back with a lot of excoriations.  His 
scalp was dry and scaly.  His feet were dry and scaly in 
addition to an unusual odor reported in the feet and groin.  
Considerable scaling of the skin and some erosions around the 
scrotal area were noted.  The veteran related that when he 
scratches all night he becomes upset and it causes 
interpersonal stress between him and his wife.  The diagnosis 
was eczematous dermatitis and tinea cruris.  The veteran 
declined to take additional pictures and indicated that there 
was sufficient photographic evidence of his skin condition in 
the file.  


II.  Analysis

The veteran contends that an evaluation in excess of 30 
percent is warranted for his service-connected skin disorder.  
The RO has properly developed the evidence, and there is no 
further VA duty to assist the veteran with his claim.  38 
U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Pursuant to 38 C.F.R. § 4.118, the veteran's dermatophytosis 
(tinea versicolor) diagnostic code 7813, is rated according 
to the criteria for eczema, diagnostic code 7806, dependent 
upon location, extent, and repugnant or otherwise disabling 
character of manifestations.  A 50 percent evaluation is 
warranted for ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or where it 
is exceptionally repugnant.  The most repugnant conditions 
may be submitted for central office rating with several 
unretouched photographs.  The current 30 percent evaluation 
is warranted for exudation or constant itching, extensive 
lesions, or marked disfigurement.  

It is noted that the historical records, including the 2000 
VA examination show extensive dryness and excoriation of the 
skin with scaly changes.  While constant itching and 
extensive lesions have been reported, the record does not 
reflect evidence of ulceration, extensive exfoliation, 
crusting, and systemic or nervous manifestations, or an 
exceptionally repugnant skin condition.  The overall 
disability picture does not suggest that a higher rating of 
50 percent is warranted.  The Board notes that 1998 
photographic evidence reflected an extensive rash with areas 
of redness; however, the veteran refused to allow additional 
photographs on VA examination in 2000.  In any event, an 
exceptionally repugnant skin condition has not been shown by 
the evidence of record.  The current rating of 30 percent, 
which already contemplates constant itching, extensive 
lesions, or marked disfigurement, appears to be adequate 
based on the findings shown.  

The Board has considered the application of "staged ratings, 
" as set forth in Fenderson v. West, 12 Vet. App. 119 (1999), 
but concludes that they are not warranted as the veteran's 
service-connected skin disorder is not shown to have been 
more than 30 percent disabling at any time since the 
effective date of the grant of service connection.  

The preponderance of the evidence is against the claim for a 
rating in excess of 30 percent for tinea versicolor.  Thus, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

ORDER

A rating in excess of 30 percent for dermatophytosis (tinea 
versicolor) is denied.  


		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals

 

